DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1, 5, 7, 9-11, 13 and 16 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, 14, 16 and 17 of copending Application No. 17/012,587 in view of Yamrick (U.S. PG Publication No. 2018/0049575). 
This is a provisional nonstatutory double patenting rejection.

Instant Application 17/012,561
Co-pending Application 17/012,587
1. A system for securing delivered packages, comprising: 
a housing; 
at least one electromechanically lockable door including a locking mechanism securing the electromechanically locked door to the housing and controlling access to the housing; 
a control panel including a user interface for receiving at least one of a security code or biometric from a user to control a locking 
a heating and cooling system disposed in the housing and responsive to temperature selected from at least one of the control panel, a remote client or a sensor to maintain a temperature within the housing.
A system for use in the secure recovery of drone delivered packages, comprising: 
a housing; 
at least one electromechanically operated door securing access to the housing; 
a retractable platform that can electromechanically extend from inside the housing to an area outside the housing when the at least one electromechanically operated door is opened; 
a system control panel including a user interface for receiving at least one of a security code or biometric from a user to control a locking mechanism and unlock the electromechanically locked door; and 
a heating and cooling system disposed in the housing and responsive to temperature selected from at least one of the system control unit, a remote client or a sensor to maintain a temperature within the housing.

10. The system of claim 1, wherein the electromechanical hardware, communication components and cooling/heating system components are powered by a solar-powered and battery rechargeable source.
7. The system of claim 1, further comprising a security alarm associated with the housing to protect the housing and any packages contained therein from tampering or theft.
14. The system of claim 1, further comprising a security alarm associated with the housing to protect the housing and any packages contained therein from tampering or theft.
9. The system of claim 1, further comprising a 360-degree security camera to monitor, record and/or transmit activity occurring near the housing.
16. The system of claim 1, further comprising a 360-degree security camera to monitor, record and/or transmit activity occurring near the housing.

17. The system of claim 1, further comprising a 360 degree security camera to monitor, record and/or transmit activity near the housing in response to an alarm or detection of activity near the housing via sensors.
11. A system for securing delivered packages, comprising: 
a housing; 
at least one electromechanically lockable door including a locking mechanism securing the electromechanically locked door to the housing and controlling access to the housing; 
a control panel including a user interface for receiving at least one of a security code or biometric from a user to control a locking mechanism and unlock the electromechanically locked door; 
a heating and cooling system disposed in the housing and responsive to temperature selected from at least one of the control panel or a remote client to maintain a temperature within the housing; and electromechanical hardware and communication components in the housing in association with the control panel, wherein 

a housing; 
at least one electromechanically operated door securing access to the housing; 
a retractable platform that can electromechanically extend from inside the housing to an area outside the housing when the at least one electromechanically operated door is opened; 
a system control panel including a user interface for receiving at least one of a security code or biometric from a user to control a locking mechanism and unlock the electromechanically locked door; and 
a heating and cooling system disposed in the housing and responsive to temperature selected from at least one of the system control unit, a 

10. The system of claim 1, wherein the electromechanical hardware, communication components and cooling/heating system components are powered by a solar-powered and battery rechargeable source.
16. The system of claim 11, further comprising a 360 degree security camera to monitor, record and/or transmit activity near the housing in response to an alarm or detection of activity near the housing via sensors.
17. The system of claim 1, further comprising a 360 degree security camera to monitor, record and/or transmit activity near the housing in response to an alarm or detection of activity near the housing via sensors.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 11, 14, 17 and 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yamrick (U.S. PG Publication No. 2018/0049575).

In regards to claim 1, Yamrick teaches a system for securing delivered packages, comprising: 
	a housing (See ¶0056 and FIG. 7 wherein the housing is taught as an automated parcel box); 
	at least one electromechanically lockable door including a locking mechanism securing the electromechanically locked door to the housing and controlling access to the housing (See ¶0056 and 0073 wherein an operating panel may be used to access the lockable door); 
	a control panel including a user interface for receiving at least one of a security code or biometric from a user to control a locking mechanism and unlock the electromechanically locked door (See ¶0073, for a more visible view of the operating panel see FIG. 3 and 6 in view of ¶0049 and 0053); and 
	a heating and cooling system disposed in the housing and responsive to temperature selected from at least one of the control panel, a remote client or a sensor to maintain a temperature within the housing (See ¶0055).

In regards to claim 2, Yamrick teaches the system of claim 1, further comprising electromechanical hardware and communication components in the housing in association with the control panel (see ¶0043 and 0049).

In regards to claim 3, Yamrick teaches the system of claim 2, wherein electromechanical actuation of a lock for the electromechanically locked door by the electromechanical hardware is further enabled via wireless communication with the communication components by a remote user (See ¶0043), wherein a secure code activates unlocking of the electromechanically locked door from the housing in order to facilitate receipt of a package into the housing from a delivery person (See ¶0068, 0073 and 0048).

In regards to claim 6, Yamrick teaches the system of claim 1, wherein the locking mechanism further comprises at least one of a keyed lock, biometrically controlled lock, or a wirelessly actuated lock (See ¶0081), wherein the door that can be actuated by a user using at least one of: a key, a biometric provided to a biometric reader, or a signal provided wirelessly to communication components associated with the locking mechanism and the housing (See ¶0081).

In regards to claim 11, the claim is rejected under the same basis as claims 1, 2 and 3 together by Yamrick.

In regards to claim 14, the claim is rejected under the same basis as claim 6 by Yamrick.

In regards to claim 17, Yamrick teaches a method for securing delivered packages, comprising: 
	providing a housing (See ¶0056 and FIG. 7 wherein the housing is taught as an automated parcel box) including at least one electromechanically lockable door including a locking mechanism securing the electromechanically locked door to the housing and controlling access to the housing (See ¶0056 and 0073 wherein an operating panel may be used to access the lockable door), 
	a control panel including a user interface for receiving at least one of a security code or biometric from a user to control a locking mechanism and unlock the electromechanically locked door (See ¶0073, for a more visible view of the operating panel see FIG. 3 and 6 in view of ¶0049 and 0053), 

	heating and cooling system components disposed in the housing and responsive to temperature selected from at least one of the control panel or a remote client to maintain a preselected temperature within the housing (See ¶0055); 
	enabling electromechanical actuation of a lock associated with the electromechanically locked door via the electromechanical hardware enabled by wireless communication with the communication components by a remote user (See ¶0043), 
	wherein a secure code activates unlocking of the electromechanically locked door from the housing in order to facilitate receipt of a package into the housing from a delivery person (See ¶0068, 0073 and 0048); and 
	enabling selection of a temperature for the heating and cooling system from at least one of the control panel, a remote client via communication from a data network connected to at least one of the control panel and the heating and cooling system, or a sensor located in the housing (See ¶0055).

In regards to claim 19, the claim is rejected under the same basis as claim 6 by Yamrick.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamrick (U.S. PG Publication No. 2018/0049575) in view of Jergess et al. (“Jergess”) (U.S. PG Publication No. 2018/0053360).

In regards to claim 4, Yamrick fails to teach the system of claim 2, wherein electromechanical actuation of a lock for the electromechanically locked door by the electromechanical hardware is further enabled via wireless communication with the communication components by a remote server in association with a delivery personal when the location services associated with the delivery person indicates to the server that the delivery person is in close proximity to the housing.
	In a similar endeavor Jergess teaches wherein electromechanical actuation of a lock for the electromechanically locked door by the electromechanical hardware is further enabled via wireless communication with the communication components by a remote server in association with a delivery personal when the location services associated with the delivery person indicates to the server that the delivery person is in close proximity to the housing.
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Jergess into Yamrick because activation of a key-less entry based upon user proximity as described in ¶0030.

In regards to claim 12, the claim is rejected under the same basis as claim 4 by Yamrick in view of Jergess.

In regards to claim 18, the claim is rejected under the same basis as claim 4 by Yamrick in view of Jergess.

Claims 5, 7, 8, 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamrick (U.S. PG Publication No. 2018/0049575) in view of Roy (U.S. PG Publication No. 2018/0225628).

In regards to claim 5, Yamrick fails to teach the system of claim 2, wherein the electromechanical hardware and the communication components are powered by a solar-powered and battery rechargeable source.
	In a similar endeavor Roy teaches wherein the electromechanical hardware and the communication components are powered by a solar-powered and battery rechargeable source (See ¶0068 and FIG. 3).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Roy into Yamrick because it allows for adaptability of the system as seen in ¶0032 which may provide for a variety of options including wireless communication, lighting, heating/cooling through the use of solar power and battery configurations.

In regards to claim 7, Yamrick fails to teach the system of claim 1, further comprising a security alarm associated with the housing to protect the housing and any packages contained therein from tampering or theft.

	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Roy into Yamrick because it allows for notification to the shipper and receiver if a lock is disturbed or the system is broken into or vandalized as described in ¶0036.

In regards to claim 8, Yamrick fails to teach the system of claim 1, wherein the housing further comprises a security alarm adapted to protect the housing and any packages contained therein from tampering or theft by wirelessly communicating a signal indicating any anomalies to a remote security monitoring service or system.
	In a similar endeavor Roy teaches wherein the housing further comprises a security alarm adapted to protect the housing and any packages contained therein from tampering or theft by wirelessly communicating a signal indicating any anomalies to a remote security monitoring service or system (See ¶0035-0036).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Roy into Yamrick because it allows for adaptability of the system as seen in ¶0032 which may provide for a variety of options including wireless communication, lighting, heating/cooling through the use of solar power and battery configurations.

In regards to claim 13, the claim is rejected under the same basis as claim 5 by Yamrick in view of Roy.

In regards to claim 15, the claim is rejected under the same basis as claim 8 by Yamrick in view of Roy.

Claims 9, 10 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamrick (U.S. PG Publication No. 2018/0049575) in view of Naidoo et al. (“Naidoo”) (U.S. PG Publication No. 2014/0232861).

In regards to claim 9, Yamrick fails to teach the system of claim 1, further comprising a 360-degree security camera to monitor, record and/or transmit activity occurring near the housing.
	In a similar endeavor Naidoo teaches further comprising a 360-degree security camera to monitor, record and/or transmit activity occurring near the housing (See ¶0035).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Naidoo into Yamrick because it allows for “the determination of whether an alarm condition exists and thereby whether to generate and send an alarm signal to the security system server,” - ¶0034, thus providing greater security and breadth-of-width due to the use of a wide-angle camera. 

In regards to claim 10, Yamrick fails to teach the system of claim 1, further comprising a 360 degree security camera to monitor, record and/or transmit activity near the housing in response to an alarm or detection of activity near the housing via sensors.
	In a similar endeavor Naidoo teaches further comprising a 360 degree security camera to monitor, record and/or transmit activity near the housing in response to an alarm or detection of activity near the housing via sensors (See ¶0035).


In regards to claim 16, the claim is rejected under the same basis as claim 10 by Yamrick in view of Naidoo.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamrick (U.S. PG Publication No. 2018/0049575) in view of Roy (U.S. PG Publication No. 2018/0225628) and Naidoo et al. (“Naidoo”) (U.S. PG Publication No. 2014/0232861).

In regards to claim 20, the claim is rejected under the same basis as claims 8 and 10 by Yamrick in view of Roy and Naidoo.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDEMIO NAVAS JR whose telephone number is (571)270-1067.  The examiner can normally be reached on M-F, ~ 9 AM -6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


EDEMIO . NAVAS JR
Examiner
Art Unit 2483



/EDEMIO NAVAS JR/Examiner, Art Unit 2483